United States Court of Appeals
                     For the First Circuit


No. 18-2172

                    JOSE ANTONIO LOJA-PAGUAY,

                           Petitioner,

                               v.

                        WILLIAM P. BARR,*
                 UNITED STATES ATTORNEY GENERAL,

                           Respondent.


               PETITION FOR REVIEW OF AN ORDER OF
                THE BOARD OF IMMIGRATION APPEALS


                             Before

                 Torruella, Lynch, and Kayatta,
                         Circuit Judges.


     Daniel T. Welch, Kevin MacMurray, and MacMurray & Associates
on brief for petitioner.
     Brendan P. Hogan, Attorney, U.S. Department of Justice,
Office of Immigration Litigation, Joseph H. Hunt, Assistant
Attorney General, Civil Division, and Cindy S. Ferrier, Assistant
Director, on brief for respondent.


                       September 16, 2019




     *    Pursuant to Fed. R. App. P. 43(c)(2), Attorney General
William P. Barr has been substituted for former Acting Attorney
General Matthew G. Whitaker as the respondent.
            LYNCH,    Circuit     Judge.      Jose   Antonio    Loja-Paguay,      a

native    and    citizen    of   Ecuador,   seeks    review    of   a   Board    of

Immigration      Appeals     (BIA)   decision     affirming    an   Immigration

Judge's (IJ) denial of his claims for asylum under the Immigration

and Nationality Act (INA) § 208, 8 U.S.C. § 1158, withholding of

removal     under    INA    § 241(b)(3),      8   U.S.C.   § 1231(b)(3),        and

protection under Article 3 of the United Nations Convention Against

Torture (CAT).1

            The IJ found that Loja was not a credible witness based

on several discrepancies in his testimony that were not adequately

explained, and the combination of that finding and the remaining

evidence demonstrated that Loja had not met his burden for any

relief.    As to CAT relief, independent of Loja's testimony, the IJ

found there was nothing to show Loja would be tortured upon his

return to Ecuador.         The IJ ordered him removed.        The BIA affirmed.

            Loja argues to us that the BIA erred in determining he

had not meaningfully challenged the adverse credibility finding,

in affirming that finding, and in failing to consider all the

evidence.       Because there was substantial evidence supporting the




     1     The Convention Against Torture and Other Cruel, Inhuman or
Degrading Treatment or Punishment, Dec. 10, 1984, 1465 U.N.T.S. 85,
was implemented in the United States by the Foreign Affairs Reform
and Restructuring Act of 1998, Pub. L. No. 105–277, § 2242, 112 Stat.
2681–761 (codified at 8 U.S.C. § 1231).


                                      - 2 -
BIA's affirmance of the IJ's decision, we deny the petition for

review.

                                 I.

            Loja entered the United States on January 11, 2013, near

Hidalgo, Texas, and was apprehended by immigration officials. Loja

stated that he entered the United States because "he was traveling

to New Jersey to reside and to seek employment for approximately

two years."   An asylum officer conducted a credible fear interview

with Loja in Spanish.2    Loja stated that he could not return to

Ecuador because of a series of events that took place in November

2012.

            According to Loja, on November 15, 2012, two police

officers entered his food store and "said [he] had to sell drugs

and guns for them."    Loja refused.    On November 20, 2012, the two

officers returned with a third officer and told Loja that "if [he]

did not sell the drugs and guns," the officers would kill him.

The officers warned Loja not to tell anyone else what they wanted.

When the asylum officer asked Loja why he did not report this

incident to the police, Loja gave two reasons: that the police in

Ecuador are corrupt and that his neighbors had told him the police

killed his father.    After the incident, Loja's neighbor told him

that one of the police officers was the same person who killed his


        2 A paralegal from Loja's attorney's office listened in on
the interview.


                                - 3 -
father.     Loja closed his store but reopened it on November 25,

2012.     That day, the officers returned and beat Loja until he was

unconscious while saying, "we are going to kill you."                     Loja did

not report this incident because he feared the police and now "knew

that one of them killed [his] father."                   Loja left Ecuador on

November 27, 2012.

             On   February    15,    2013,       the   Department    of    Homeland

Security     served   Loja    with     a    Notice     to   Appear   in    removal

proceedings,       charging     that        he     was      inadmissible     under

§ 212(a)(7)(A)(i)(I) of the INA, 8 U.S.C. § 1182(a)(7)(A)(i)(I).

On April 16, 2014, Loja conceded removability and stated his intent

to seek asylum, withholding of removal, voluntary departure, and

relief under the CAT.

             That day, Loja filed an application for asylum.                   The

affidavit attached to the asylum application described the same

three events involving the police that he had recounted in the

credible fear interview.       Loja again said that he fled Ecuador out

of fear that the police officers would return and kill him "like

they killed [his] father."

             At his merits hearing in 2017, Loja testified with the

assistance of an interpreter.              Loja told the IJ about the same

three incidents involving police officers, and stated that he did

not report the incidents due to police corruption in Ecuador.                  But

he did not say that one of those officers had killed his father.


                                      - 4 -
Loja said, "if I return and I run into them, they are going to

kill me."

            The IJ then asked Loja about what happened to his father.

Loja told the IJ that "he died."        Loja said he did not know how

his father died, and that all he had been told by neighbors as a

child was that "it was some police officers."       The IJ then again

asked Loja, "[t]oday, right now, do you know who killed your

father" and Loja said "[n]o."

            The IJ then questioned Loja about his statement to the

asylum officer, but absent from his testimony, that a neighbor had

informed him that one of the police officers threatening him was

the officer who killed his father.        Loja responded that "[i]t's

also a long time and I don't even remember" and then said, "I don't

remember specifically what the neighbors told me who killed my

father, but they did tell me that they were police officers." When

asked about the discrepancies between his accounts, Loja first

stated, "[w]ell, I get confused."       When the IJ asked again, Loja

said, "[i]t's many years . . . that I said that, so a long time

has passed to remember everything that I said." When the IJ sought

clarification, Loja stated that he forgot.

            The IJ issued an oral decision on November 17, 2017.   As

to Loja's forgetting that the officer who beat him unconscious was

the officer who reportedly killed his father, the IJ said:




                                - 5 -
          [T]he respondent during his testimony to the
          court never mentioned this and after the
          attorneys had questioned the respondent, the
          court carefully questioned him and again, he
          did not mention this. When the court asked
          him to explain and made clear to him what he
          had said to the asylum officer, the respondent
          answered that he had forgotten.        This is
          farfetched.    This is not plausible.      Even
          taking into account the fact that the
          respondent was born on February 2, 1993 and
          interviewed by asylum officers on February 4,
          2013, that is even taking into account his age
          and the circumstances of his arriving in the
          United States, even taking all of that in the
          best light for the respondent, it is simply
          not plausible that the respondent would forget
          that one of the individuals who he alleges
          brutally beat him after wanting him to sell
          weapons and drugs out of his store was one of
          the individuals, according to his neighbor,
          who murdered his father. That is simply not
          plausible,   not     believable,   and   beyond
          farfetched. The court finds that respondent
          was given every opportunity to explain this.
          His attorney has noted that he was aware of
          this discrepancy and the respondent has said
          that he forgot.     This is not a minor fact.
          This is not something that the respondent in
          this court's view would reasonably forget.
          There's   been    no   explanation   whatsoever
          provided to the court as to why the respondent
          would forget that one of the individuals that
          beat him unconscious or one of the individuals
          that he believes beat him unconscious is the
          same individual, a police officer, who killed
          his father.     This inconsistency, which is
          unexplained to this court, is fatal to the
          respondent's credibility. The court does not
          accept the respondent's explanation that he
          simply forgot this.

The IJ then found Loja's entire story not credible, that he had

not shown that he owned a business or was ever assaulted, or that

he had suffered any harm, much less harm rising to the level of


                              - 6 -
persecution.       Nor had he shown any nexus to one of the five

protected grounds.       The IJ also found that Loja lacked a well-

founded fear of future persecution.

             Loja appealed the IJ's decision to the BIA, and his

appeal was dismissed on November 2, 2018.           The BIA rejected Loja's

challenge to the IJ's determination, including the credibility

finding,   and   said    it   found   Loja's   explanation     that   he   "was

confused" by the IJ's questioning to be "unconvincing," and in any

event, was supported by the IJ's view of the evidence.                 In the

absence of any credible testimony, Loja had not met his burden for

establishing eligibility for asylum or withholding of removal.

The denial of Loja's CAT claim was supported by the lack of

credibility finding and the absence of any evidence he would be

tortured by or with the acquiescence of any person acting in an

official capacity.

                                       II.

             We review "[f]actual findings, including credibility

determinations . . . under        the    familiar    substantial      evidence

standard."     Rivas-Mira v. Holder, 556 F.3d 1, 4 (1st Cir. 2009).

Under this deferential standard, "we must uphold the BIA's decision

'unless any reasonable adjudicator would be compelled to conclude

to the contrary.'"       Silva v. Gonzales, 463 F.3d 68, 72 (1st Cir.

2006)   (quoting    8   U.S.C.   § 1252(b)(4)(B)).       "In   other    words,

findings of fact will stand as long as they are 'supported by


                                      - 7 -
reasonable, substantial, and probative evidence on the record

considered as a whole.'"         Jianli Chen v. Holder, 703 F.3d 17, 21

(1st Cir. 2012) (quoting INS v. Elias-Zacarias, 502 U.S. 478, 481

(1992)).    Where, like here, "the BIA adopts and affirms the IJ's

ruling but also examines some of the IJ's conclusions, this Court

reviews both the BIA's and IJ's opinions." Perlera–Sola v. Holder,

699 F.3d 572, 576 (1st Cir. 2012).

            To   be   eligible   for   asylum,   an   applicant    must   show

"persecution or a well-founded fear of persecution on account of

race, religion, nationality, membership in a particular social

group, or political opinion."           8 U.S.C. § 1101(a)(42)(A).          An

applicant's testimony alone can meet this burden, but if the agency

finds that the testimony is not truthful, "that determination

strips the testimony of probative force and permits the agency to

. . . discount it."       Segran v. Mukasey, 511 F.3d 1, 5 (1st Cir.

2007).    The REAL ID Act permits the IJ to consider inconsistencies

in   an   applicant's   statements,    "without   regard   to     whether   an

inconsistency . . . goes to the heart of the applicant's claim."

8 U.S.C. § 1158(b)(1)(B)(iii).

            We bypass Loja's meritless assertions that the agency

erroneously found waiver and failed to consider the whole record

or to give a reasoned decision.             We get to the attack on the




                                    - 8 -
adverse    credibility    finding,     as   it   is    clear   there   is    no

corroborating evidence supporting his claims for relief.3

            Loja makes three arguments attacking the credibility

finding.    He argues that there was no discrepancy in the record,

that he did not forget but was "confused" by the IJ's questioning,

and that even if there were inconsistencies, they "only involved

a very small portion of the testimony."

            Loja's challenges fail.         Loja admits stating in the

credible fear interview and his asylum affidavit that the same

police officer who beat him also killed his father.              Loja failed

to state this fact in his testimony to the IJ, even when he was

specifically asked about his father.             Moreover, the IJ was not

required to credit Loja's single assertion of confusion.                    See,

e.g., Weng v. Holder, 593 F.3d 66, 72 (1st Cir. 2010) (noting that

the   IJ   is   not   obligated   to   accept     an   explanation     for    an




      3    Loja also argues that the BIA "[did] not accurately
present the facts." Loja points to the BIA's statement that he
"consistently testified he forgot" as being inaccurate because he
also stated that he was confused. However, this statement does
not show that the BIA thought that forgetting was Loja's only
explanation.     Rather, the BIA acknowledged Loja's purported
confusion but did not find it convincing.
           Loja also states that his interpreter "felt the need to
point out that they could tell that Spanish was not [Loja's] first
language."    We reject this argument because Loja told the IJ
multiple times that he understood his interpreter.
           Loja also states that "it is common knowledge that being
beaten unconscious hinders memory." This argument has no support
in the record. We reject it.


                                   - 9 -
inconsistency, even if reasonable and consistent on its face).

Also, Loja stated multiple times that he did not remember.

           Loja also argues that these inconsistencies were "a very

small portion of the testimony."    These inconsistencies were not

minor.    Loja's application for relief stated that he feared

returning to Ecuador in part because the police who beat him also

had killed his father.     This fact is central to Loja's asylum

claim.   This argument fails under the REAL ID Act.

           We conclude there was substantial evidence supporting

the BIA's affirmance of the IJ's decision.     The record provides

ample support for the IJ's finding that Loja's statements were

inconsistent and that his explanation was implausible.4

           Loja's petition for review is denied.




     4    Because Loja has failed to meet his burden for asylum,
he cannot prevail on the higher burden for withholding of removal.
See Li Sheng Wu v. Holder, 737 F.3d 829, 832 n.1 (1st Cir. 2013).
As to CAT relief, an applicant must show that it is "more likely
than not that [he] would be tortured if removed." Id. (quoting
Zheng v. Gonzales, 416 F.3d 97, 101 n.3 (1st Cir. 2005)). Without
Loja's own testimony, the record contains nothing that shows Loja
faced any harm, let alone torture.



                              - 10 -